—In an action to recover damages, inter alia, for personal injuries and emotional distress, the plaintiff appeals from three orders of the Supreme Court, Dutchess County (Beisner, J.), entered November 2, 1995, November 16, 1995, and November 29, 1995, respectively, which, in effect, denied the plaintiff’s motions for reargument.
*622Ordered that the appeals are dismissed, without costs or disbursements.
No appeal lies from an order denying reargument. Thompson, J. P., Pizzuto, Goldstein and Luciano, JJ., concur.